               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

RUSSELL ENERGY, INC.,
also known as Russell
Energy Partners, Inc.                                                 PLAINTIFF

v.                                                CAUSE NO. 1:18cv89-LG-RHW

RONALD RUBRECHT;
DREW GARLAND; TURBINE
DIAGNOSTIC SERVICES, INC.;
GARLAND BROTHERS, INC.;
GEORGIA RENEWABLE
POWER, LLC; UNKNOWN
PURCHASER; UNKNOWN
JOHN AND JANE DOES A, B,
C, AND OTHER UNKNOWN
CORPORATE ENTITIES X, Y, Z                                         DEFENDANTS

                      ORDER DISMISSING DEFENDANT
                     GEORGIA RENEWABLE POWER, LLC

      The Court previously considered and granted the [14] Motion to Dismiss for

Failure to State a Claim filed by Defendant Georgia Renewable Power, LLC.

Pursuant to the Court’s [38] Order Granting Georgia Renewable Power, LLC's

Motion to Dismiss, Plaintiff Russell Energy, Inc. a/k/a Russell Energy Partners, Inc.

was granted thirty days to file an amended complaint against Defendant Georgia

Renewable Power or face dismissal of its claims against such Defendant. Plaintiff

having failed to comply with the Order and file its amended complaint on or before

the requisite deadline,

       IT IS THEREFORE ORDERED AND ADJUDGED that Georgia

Renewable Power, LLC is hereby DISMISSED WITH PREJUDICE from the
instant action pursuant to Fed. R. Civ. P. 41(b).

     SO ORDERED AND ADJUDGED this the 15th day of October, 2018.


                                               s/   Louis Guirola, Jr.
                                               Louis Guirola, Jr.
                                               United States District Judge




                                         -2-
